DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a output unit in claims 4-10 and 13-34, plainly interpreted to be a means, or unit for performing an output, but in light of the specification interpreted to be a buffer such as SST2 (see Fig. 5, [0149]-[0151]); 
a display unit in claims 13-34, plainly interpreted to be a means, or unit for performing a display, but in light of the specification interpreted to be a display panel such as DP (see Fig. 1, [0072]); 
a second output unit in claims 15, 16-23 and 28-34, plainly interpreted to be a second means, or second unit for performing an output, but in light of the specification interpreted to be an output buffer T9, T10 of a second stage GC_ST2 (see Fig. 5, [0149]-[0151]); 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 24-25, 35, and 39 are rejected under 35 USC § 103 as being unpatentable over Kim (Kim; Se-Ho, et al., US 20090262051 A1) in view of Li017 (Li, Yue, et al., US 20180166017 A1).
Regarding claim 1, Kim discloses a display device (Kim; see [0002]) comprising: 
a first gate power line, a second gate power line, and a third gate power line, each of which is applied with a first voltage, wherein the first gate power line, the second gate power line, and the third gate power line extend to be spaced apart from each other (Kim describes a pad P of an input terminal set or pad area INP1 providing a supply voltage to a gate driver 120’s gate power line SVDD, or a first gate power line; see Fig. 2, [0070]; Kim shows a pad P of an input terminal set or pad area INP3 providing a supply voltage to a gate driver 120’s gate power line SVDD, or a second gate power line; see Fig. 2; Kim shows a pad P of an input terminal set or pad area INP4 providing a supply voltage to a gate driver 120’s gate power line SVDD, or a third gate power line; see Fig. 2); 
and a first gate driver including a plurality of stages which outputs a plurality of gate signals (Kim describes a first gate driver 120 containing a plurality of stages ST outputting a plurality of gate signals SS; see Fig. 2, [0076]), 
wherein each of a first stage and a second stage among the stages includes a plurality of transistors and a capacitor which are connected to each other, and the first stage and the second stage have a same structure as each other (Kim describes the stage ST circuit containing a plurality of interconnected transistors M and capacitors C; see Fig. 3, [0080]), 

and wherein a first electrode of a first transistor in the second stage is connected to the second gate power line, and a second electrode of the first transistor in the second stage is connected to an output terminal of the second stage (Kim describes a second stage STk having a first transistors M1’s channel connected between a second gate power line SVDD in INP3 and an output terminal SSk at third node N3). 
One of ordinary skill in the art before the effective filing date would have recognized that Applicant’s numeric indicators only distinguish between identical elements in a system and do not imply any particular order.  However, in a narrower-than-claimed interpretation, and that the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line.   
In the interest of compact prosecution, this examination includes the above narrower-than-claimed interpretation, leading to a conclusion that Kim differs from the instant invention only in that Kim does not appear to explicitly disclose: that a first stage is one stage in a first gate driver’s cascaded chain of stages, a second stage is adjacent to and following the first stage, and that the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line.
However, in an analogous field of endeavor, Li017 discloses a gate driver (Li017 describes a scan driving circuit, or a gate driver 10; see Fig. 7, [0054]) containing 
L(5) and an adjacent second stage VSR2L(6); see Fig. 7) in which
a first stage is connected to a first gate power line and an adjacent second stage is connected to a second, different gate power line (Li017 shows a first stage VSR1L(5) connected to a first gate power line VGH1 and an adjacent second stage VSR2L(6) connected to a second gate power line VGH2; see Fig. 7). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim’s display device containing multiple separate gate power lines each conducting a first voltage, a first gate driver having a plurality of stages each formed of a plurality of transistors and a capacitor and outputting a gate signal through a buffer, a first stage connected to a first gate power line and a second stage connected to a second gate power line, with Li017’s  gate driver containing at least a first stage and an adjacent second stage in which the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line, especially when considering the motivation to modify Kim with Li017 arising from the stated desire to solve a problem of display non-uniformity in the prior art (Li; see [0005]). 
Regarding claim 13, Kim discloses a display device (Kim; see [0002]) comprising: 
a display unit including a plurality of gate lines, and a plurality of pixels connected to the gate lines (Kim describes a display panel 100 containing a plurality of scan lines or gate lines Sn connected to a plurality of pixels 115; see Fig. 1, [0047]-[0048]); 
and a first gate driver including a plurality of stages which provides a plurality of gate signals to the gate lines (Kim describes a first gate driver 120 containing a plurality 
and a plurality of gate power lines which transfers a first voltage to the stages (Kim describes a pad P of an input terminal set or pad area INP1 providing a supply voltage to a gate driver 120’s gate power line SVDD, or a first gate power line; see Fig. 2, [0070]; Kim shows a pad P of an input terminal set or pad area INP3 providing a supply voltage to a gate driver 120’s gate power line SVDD, or a second gate power line; see Fig. 2; Kim shows a pad P of an input terminal set or pad area INP4 providing a supply voltage to a gate driver 120’s gate power line SVDD, or a third gate power line; see Fig. 2), 
wherein a first stage among the stages includes: a first node controller connected to a second gate power line among the gate power lines, wherein the first node controller controls a voltage of a first control node (Kim describes a voltage level controller, or a first node controller 300 connected to and controlling a voltage of a first control node N1; see Fig. 3, [0080]-[0081]); 
and a first output unit connected to a first gate power line among the gate power lines, wherein the first output unit outputs a first voltage of the first gate power line as a gate signal in response to the voltage of the first control node (Kim describes a pad P of an input terminal set or pad area INP1 providing a supply voltage to a gate driver 120’s gate power line SVDD, or a first gate power line; see Fig. 2, [0070]; Kim also describes turning on M1, or the pull-up transistor in an output driver, or a first output unit, and driving the supply voltage level from the SVDD connection onto the node N3 and the scan line SSi; see Fig. 3, [0087]), 

One of ordinary skill in the art before the effective filing date would have recognized that Applicant’s numeric indicators only distinguish between identical elements in a system and do not imply any particular order.  However, in a narrower-than-claimed interpretation, and that the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line.   
In the interest of compact prosecution, this examination includes the above narrower-than-claimed interpretation, leading to a conclusion that Kim differs from the instant invention only in that Kim does not appear to explicitly disclose: that a first stage is one stage in a first gate driver’s cascaded chain of stages, a second stage is adjacent to and following the first stage, and that the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line.
However, in an analogous field of endeavor, Li017 discloses a gate driver (Li017 describes a scan driving circuit, or a gate driver 10; see Fig. 7, [0054]) containing 
at least a first stage and an adjacent second stage (Li017 shows a first stage VSR1L(5) and an adjacent second stage VSR2L(6); see Fig. 7) in which

Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim’s display device containing multiple separate gate power lines each conducting a first voltage, a first gate driver having a plurality of stages, a first node controller controlling the stage’s output of a gate signal through an output unit, the first stage connected to a first gate power line and a second stage connected to a second gate power line, with Li017’s gate driver containing at least a first stage and an adjacent second stage in which the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line, especially when considering the motivation to modify Kim with Li017 arising from the stated desire to solve a problem of display non-uniformity in the prior art (Li017; see [0005]). 
Regarding claim 24, Kim and Li017 disclose the display device of claim 13, 
wherein the gate power lines are spaced apart from each other in the first gate driver (Kim shows a gate power line SVDD leading from INP1 spaced apart from a gate power line SVDD leading from INP3 in gate driver 120, see Fig. 2), 
and are connected to each other at an outside of the first gate driver (Kim shows a gate power line SVDD leading from INP1 connected to a gate power line SVDD leading from INP3 in gate driver 120, see Fig. 2; Li017 shows gate power lines interconnected outside the first gate driver).

Regarding claim 25, Kim and Li017 disclose the display device of claim 24, further comprising 
a second gate driver which provides a plurality of gate signals to the gate lines (Li017 shows a right side or second gate driver 10 containing a plurality of stages ST outputting a plurality of scan signals to a plurality of scan signal lines; see Figs. 2, 7, [0057]), 
wherein the first gate driver is disposed at an outside of the display unit, and the second gate driver is disposed at another side of the display unit, and wherein the gate power lines extend to the second gate driver from the first gate driver along an edge of the display unit (Li017 shows a left side or first gate driver 10 disposed outside a display unit containing display areas B1, B21, B22, and a right side or second gate driver 10 disposed outside a display unit containing display areas B1, B21, B22; see Fig. 7). 
The motivation to combine presented prior applies equally here. 
Regarding claim 35, Kim discloses a display device (Kim; see [0002]) comprising: 
 a substrate including a display area, a non-display area, and a pad area, which are distinguished from one another (Kim describes a panel, or a substrate 100; see 
a plurality of gate lines and a plurality of pixels disposed on the substrate in the display area, wherein the pixels are connected to the gate lines (Kim describes a display panel 100 containing a plurality of scan lines or gate lines Sn connected to a plurality of pixels 115; see Fig. 1, [0048]-[0049]); 
a gate driver disposed on the substrate in the non-display area, the gate driver including stages connected to the gate lines (Kim describes a non-display area containing a display driver 120; see Fig. 1, [0048]-[0054]; Kim describes a first gate driver 120 containing a plurality of stages ST outputting a plurality of gate signals SS onto a plurality of scan lines or gate lines Sn; see Figs. 1, 2, [0049], [0076]); 
a gate power pad disposed on the substrate in the pad area (Kim describes a non-display area containing multiple pad areas INP1-4, each of which includes a gate power pad SVDD and EVDD; see Fig. 1, [0050], [0058]); 
and a plurality of gate power lines disposed on the substrate, wherein the gate power lines connects the gate power pad and the stages to each other (Kim shows multiple different conductors supplying SVDD and EVDD from pad areas INP1-4 to a first gate driver 120 containing a plurality of stages ST outputting a plurality of gate signals SS; see Figs. 1, 2, [0076]), 

It would have been obvious to of ordinary skill in the art before the effective filing date to experiment with supplying the different gate driving stage elements with power from different, separate conductors originated from different pad areas interconnected at the pad areas, given Kim’s success at providing multiple different conductors supplying SVDD through INP1-4, Kim’s success at interconnecting the multiple different conductors at one end of the conductors; see Figs. 1, 2; and Li017’s success at interconnecting multiple gate power lines at the display panel edge). 
In the interest of compact prosecution, this examination includes the above narrower-than-claimed interpretation, leading to a conclusion that Kim differs from the instant invention only in that Kim does not appear to explicitly disclose: that a first stage is one stage in a first gate driver’s cascaded chain of stages, a second stage is adjacent to and following the first stage, and that the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line.
However, in an analogous field of endeavor, Li017 discloses a gate driver (Li017 describes a scan driving circuit, or a gate driver 10; see Fig. 7, [0054]) containing 
at least a first stage and an adjacent second stage (Li017 shows a first stage VSR1L(5) and an adjacent second stage VSR2L(6); see Fig. 7) in which

Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim’s display device containing a panel, or a substrate containing multiple separate gate power lines each interconnected at one end of the gate power lines, and each conducting a first voltage from multiple pad areas, a first gate driver having a plurality of stages outputting gate drive signals to a plurality of pixels, the first stage connected to a first gate power line and a second stage connected to a second gate power line, with Li017’s gate driver containing at least a first stage and an adjacent second stage in which the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line, especially when considering the motivation to modify Kim with Li017 arising from the stated desire to solve a problem of display non-uniformity in the prior art (Li017; see [0005]). 
Regarding claim 39, Kim discloses a display device (Kim; see [0002]) comprising: 
a plurality of stages which provides a plurality of gate signals to a plurality of gate lines (Kim describes a first gate driver 120 containing a plurality of stages ST outputting a plurality of gate lines SSi; see Fig. 2, [0076]); 
and a plurality of gate power lines which transfers a first voltage to the stages, wherein the first voltage is a direct-current voltage (Kim describes a pad P of an input terminal set or pad area INP1 providing a supply voltage to a gate driver 120’s gate 
wherein a first stage among the stages includes: a first node controller connected to a second gate power line among the gate power lines, wherein the first node controller controls a voltage of a first control node (Kim describes a voltage level controller, or a first node controller 300 connected to and controlling a voltage of a first control node N1; see Fig. 3, [0080]-[0081]); 
and a first output unit connected to a first gate power line among the gate power lines, wherein the first output unit outputs a first voltage of the first gate power line as a gate signal in response to a voltage of the first control node (Kim describes a pad P of an input terminal set or pad area INP1 providing a supply voltage to a gate driver 120’s gate power line SVDD, or a first gate power line; see Fig. 2, [0070]; Kim also describes turning on M1, or the pull-up transistor in an output driver, or a first output unit, and driving the supply voltage level from the SVDD connection onto the node N3 and the scan line SSi; see Fig. 3, [0087]), 
and wherein a substantially same voltage is applied to the first gate power line and the second gate power line (Kim describes a pad P of an input terminal set or pad area INP1 providing a supply voltage to a gate driver 120’s gate power line SVDD, or a 
One of ordinary skill in the art before the effective filing date would have recognized that Applicant’s numeric indicators only distinguish between identical elements in a system and do not imply any particular order.  However, in a narrower-than-claimed interpretation, and that the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line.   
In the interest of compact prosecution, this examination includes the above narrower-than-claimed interpretation, leading to a conclusion that Kim differs from the instant invention only in that Kim does not appear to explicitly disclose: that a first stage is one stage in a first gate driver’s cascaded chain of stages, a second stage is adjacent to and following the first stage, and that the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line.
However, in an analogous field of endeavor, Li017 discloses a gate driver (Li017 describes a scan driving circuit, or a gate driver 10; see Fig. 7, [0054]) containing 
at least a first stage and an adjacent second stage (Li017 shows a first stage VSR1L(5) and an adjacent second stage VSR2L(6); see Fig. 7) in which
a first stage is connected to a first gate power line and an adjacent second stage is connected to a second, different gate power line (Li017 shows a first stage VSR1L(5) 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim’s display device containing a display unit having multiple separate gate power lines each conducting a first voltage, a first gate driver having a plurality of stages, a first node controller controlling the stage’s output of a gate signal through an output unit, the first stage connected to a first gate power line and a second stage connected to a second gate power line, with Li017’s gate driver containing at least a first stage and an adjacent second stage in which the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line, especially when considering the motivation to modify Kim with Li017 arising from the stated desire to solve a problem of display non-uniformity in the prior art (Li017; see [0005]). 

Claims 14 and 36 are rejected under 35 USC § 103 as being unpatentable over Kim (Kim; Se-Ho, et al., US 20090262051 A1) in view of Li017 (Li, Yue, et al., US 20180166017 A1), and further in view of Li939 (Li, Yue, et al., US 20200410939 A1). 
Regarding claim 14, Kim and Li017 disclose the display device of claim 13. 
Kim and Li017 differ from the instant invention in that Kim and Li017 do not recite: “wherein an output terminal of the first stage is connected to two or more gate lines among the gate lines”. 
Li939 discloses a gate driver (Li939 describes multiple pixel-driving-circuits or multiple gate driver stages; see Fig. 1, [0036]) containing 
a single gate driver stage driving two distinct scan lines (Li939 shows a single gate driver stage VSR2 driving two distinct scan lines SCAN1 and S2; see Fig. 7). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim’s and Li017’s display device containing multiple separate gate power lines each conducting a first voltage, a first gate driver having a plurality of stages, a first node controller controlling the stage’s output of a gate signal through an output unit, the first stage connected to a first gate power line and a second stage connected to a second gate power line, and at least a first stage and an adjacent second stage in which the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line, with Li939’s gate driver containing a single gate driver stage driving two distinct scan lines, especially when considering the motivation to modify Kim and Li017 with Li939 arising from the stated desire to provide an array substrate, a display panel and a method for driving a pixel-driving circuit, to achieve high frequency display (Li939; see [0006]). 
Regarding claim 36, Kim and Li017 disclose the display device of claim 35. 
Kim and Li017 differ from the instant invention in that Kim and Li017 do not recite: “wherein each of the stages is connected to two or more gate lines among the gate lines”. 
Li939 discloses a gate driver (Li939 describes multiple pixel-driving-circuits or multiple gate driver stages; see Fig. 1, [0036]) containing 
a single gate driver stage driving two distinct scan lines (Li939 shows a single gate driver stage VSR2 driving two distinct scan lines SCAN1 and S2; see Fig. 7). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim’s and Li017’s display device containing multiple separate gate power lines each conducting a first voltage, a first gate driver having a plurality of stages, a first node controller controlling the stage’s output of a gate signal through an output unit, the first stage connected to a first gate power line and a second stage connected to a second gate power line, and at least a first stage and an adjacent second stage in which the first stage is connected to a first gate power line and the adjacent second stage is connected to a second, different gate power line, with Li939’s gate driver containing a single gate driver stage driving two distinct scan lines, especially when considering the motivation to modify Kim and Li017 with Li939 arising from the stated desire to provide an array substrate, a display panel and a method for driving a pixel-driving circuit, to achieve high frequency display (Li939; see [0006]).

Claim 16 is rejected under 35 USC § 103 as being unpatentable over Kim (Kim; Se-Ho, et al., US 20090262051 A1) in view of Li017 (Li, Yue, et al., US 20180166017 A1), and further in view of Miyake (Miyake, Hiroyuki, et al., US 20140300399 A1). 
Regarding claim 16, Kim and Li017 disclose the display device of claim 13, further comprising 

wherein the first output unit includes: a pull-up transistor including a first electrode connected to the first gate power line, a second electrode connected to an output terminal, and a gate electrode connected to the first control node (Kim describes a first stage ST1 having a first transistors M1’s channel connected between a first gate power line SVDD in INP1 and an output terminal SSi at third node N3; see Fig. 3, [0087]); 
and a pull-down transistor including a first electrode connected to the output terminal, a second electrode connected to the reference gate power line, and a gate electrode connected to a second control node (Kim describes a first stage ST1 having a second transistors M2’s channel connected between a clock having a low-level of SVSS, or a reference gate power line level, and an output terminal SSi at third node N3; see Fig. 3, [0087]). 
Kim and Li017 differ from the instant invention in that Kim and Li017 do not recite: a pull-down transistor having an electrode connected to a reference gate power line. 
However, in an analogous field of endeavor, Miyake discloses a gate driver (Miyake describes a shift register 100 having multiple cascaded gate line drivers GSR; see Fig. 3, [0080]) containing 
a pull-down transistor having an electrode connected to a reference gate power line (Miyaki describes a pull-down transistor M8 having an electrode connected to a reference gate power voltage VSS through line 202; see Fig. 8A, [0080], [0129]-[0130]). 
. 

Allowable Subject Matter
Claims 2-12, 15, 17-23, 26-34, and 37-38  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
    The reasons for the indication of allowance are that references of record do not expressly disclose a second transistor including a first electrode connected to the third gate power line; a second stage having a second node controller connected to the 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Wang, Mingliang, US 20180357972 A1, describes a display device containing a first gate power line VGH1 and second gate power line VGH2, a first gate driver 100 outputting a plurality of scan signals (see Figs. 5, 6), but does not describe the first gate driver stages formed of a plurality of transistors and a capacitor; 
So, Byeongseong, et al., US 20160283033 A1, describes a display device having a display area AA, and containing separate first VDD, second VSS1, and third VSS2 gate power lines each conducting a different voltage, a first gate driver 140L having a plurality of stages STG formed of a plurality of transistors and outputting a gate signal through a buffer, in which a first gate driver stage’s first transistor has one channel electrode connected to a clock line and another channel electrode connected to an output terminal, and in which a second gate driver stage’s first transistor has one channel electrode connected to a clock line and another channel electrode connected to another output terminal (see Figs. 1, 6, 14, [0053]-[0054], [0060]-[0064]), but does not describe multiple power supply lines alternating in connection to adjacent shift register stages; 
Miyake; Hiroyuki, et al., US 20140300399 A1, describes a display device having a display area 20, a non-display area containing drivers 21 and 22 and a sealing region 63, and a pad or terminal portion 65, also having a gate power line conducting a first 
Pyun, Kihyun, et al., US 20130215160 A1, describes a display device containing separate first, second, and third gate power lines VON1, VON2, and VON3, each conducting regulator voltage VON when the respective KB signal goes active, a first gate driver 150 having a plurality of stages 151 (see Fig. 2, 5, 8 [0053], [0097]), but does not describe a stage circuit nor multiple power supply lines alternating in connection to adjacent shift register stages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693